
QuickLinks -- Click here to rapidly navigate through this document


Exhibit No. 10.11


  
  
  
  
    

WASHINGTON MUTUAL, INC.

EXECUTIVE TARGET RETIREMENT INCOME PLAN

   
  
  
  
  
  
    

Effective January 1, 2004

   
   
   
   
   
   
   
   
    

--------------------------------------------------------------------------------




WASHINGTON MUTUAL, INC.

EXECUTIVE TARGET RETIREMENT INCOME PLAN

Effective January 1, 2004


TABLE OF CONTENTS


ARTICLE I    NATURE OF PLAN   3 1.1 Purpose   3 1.2 Nature of Plan   3 1.3
Unfunded Plan   3 ARTICLE II    DEFINITIONS AND CONSTRUCTION   3 2.1 Accounts  
4 2.2 Annual Leadership Bonus   4 2.3 Beneficiary   4 2.4 Change in Control   4
2.5 Code   4 2.6 Company   4 2.7 Committee   4 2.8 Compensation   4 2.9 Disabled
or Disability   4 2.10 Eligible Employee   5 2.11 Employee   5 2.12 Employer   5
2.13 Entry Dates   5 2.14 ERISA   5 2.15 Executive Service   5 2.16 Final
Average Pay   5 2.17 Former Employee Participant   5 2.18 Participant   5 2.19
Pension Plan   5 2.20 Plan   5 2.21 Plan Administration Committee or Committee  
5 2.22 Plan Year   5 2.23 Related Employer   5 2.24 Retirement Plans   5 2.25
Vested Percentage   6 ARTICLE III    BENEFITS   6 3.1 Amount of Benefit   6 3.2
Participant's Accounts   6 3.3 Offset Balances   6 3.4 Vested Percentage   6 3.5
Upon Change in Control   6 3.6 Interest Credited to Accounts   6 ARTICLE
IV    PAYMENT OF BENEFITS   7 4.1 Payment Commencement and Automatic Form of
Payment   7 4.2 Elective Form of Payment   7 4.3 Dishonesty   7 4.4 Upon Death
of Participant   7 4.5 Payment in the Event of Legal Disability   7 4.6 Accounts
Charged   8 4.7 Unclaimed Accounts   8        

--------------------------------------------------------------------------------



ARTICLE V    PLAN ADMINISTRATION COMMITTEE   8 5.1 Appointment   8 5.2 Term   8
5.3 Compensation   8 5.4 Powers of Plan Administration Committee   8 5.5
Adjustments   9 5.6 Manner of Action   9 5.7 Authorized Representative   9 5.8
Interested Member   9 5.9 Indemnity   9 ARTICLE VI    PARTICIPANT ADMINISTRATIVE
PROVISIONS   9 6.1 Beneficiary Designation   9 6.2 Personal Data to Plan
Administration Committee   10 6.3 Address for Notification   10 6.4 Place of
Payment and Proof of Continued Eligibility   10 6.5 Assignment or Alienation  
10 6.6 Information Available   10 6.7 Beneficiary's Right to Information   10
6.8 Claims Procedure   11 6.9 Appeal Procedure for Denial of Benefits   11 6.10
No Rights Implied   11 6.11 Right To Offset For Taxes, Other Obligations   12
6.12 Upon Change in Control   12 ARTICLE VII    AMENDMENT AND TERMINATION   12
7.1 Amendment   12 7.2 Termination   12 ARTICLE VIII    MISCELLANEOUS   12 8.1
Execution of Receipts and Releases   12 8.2 Employer Records   12 8.3 Evidence  
12 8.4 Severability   13 8.5 Notice   13 8.6 Waiver of Notice   13 8.7
Successors   13 8.8 Headings   13 8.9 Governing Law   13

2

--------------------------------------------------------------------------------






WASHINGTON MUTUAL, INC.
EXECUTIVE TARGET RETIREMENT INCOME PLAN

Effective January 1, 2004

PREAMBLE


        The Executive Target Retirement Income Plan (the "Plan") was adopted by
the Human Resources Committee in order to attract and retain top executive
talent. The Plan covers level 1 through 3 executives and is designed to provide
retirement income of approximately 55% of final average pay for an executive
with twenty-five years of service. The Plan uses a formula that provides 6.5
times the average final five years salary and bonus, adjusted to the extent
executive service is less than 25 years, and offset by balances under other
retirement plans. The balances vest over a five year period based on executive
service beginning on or after January 1, 2004.

        Effective January 1, 2004, participants in this Plan are not eligible
for benefit accruals under the Supplemental Executive Retirement Accumulation
Plan (the "SERAP").


ARTICLE I
NATURE OF PLAN


        1.1   Purpose. The purpose of this Plan is to provide retirement
benefits to certain executive employees of the Company and its affiliates that
supplement the benefits accrued under the Retirement Plans.

        1.2   Nature of Plan. The Plan is an unfunded plan maintained primarily
to provide deferred compensation benefits for a select group of management or
highly compensated employees (within the meaning of sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA), and is intended to be exempt from Parts 2, 3, and 4 of
ERISA.

        1.3   Unfunded Plan. This Plan is established as an unfunded plan of
deferred compensation. The compensation that is payable hereunder and interest
that accrues thereon are represented solely by bookkeeping entries on accounts
maintained by the Plan Administration Committee. No funds are held in trust or
otherwise segregated for the sole purpose of paying Plan benefits. All Plan
benefits are payable solely from the general assets of the Company. Participants
and Beneficiaries shall have no legal or equitable rights, interest or claims in
any specific collateral, property or assets of the Company, but shall be general
unsecured creditors of the Company until benefits are paid hereunder. The
Company may from time to time reserve assets in a general account or grantor
trust owned by the Company for the purpose paying liabilities that are accrued
under this Plan.

_____________
End of Article I


ARTICLE II
DEFINITIONS AND CONSTRUCTION


        For the purpose of this Plan, the following definitions shall apply
unless the context requires otherwise. Words used in the masculine gender shall
apply to the feminine, where applicable, and wherever the context of the Plan
dictates, the plural shall be read as the singular and the singular as the
plural. The words "Article" or "Section" in this Plan shall refer to an Article
or Section of this Plan unless specifically stated otherwise. Compounds of the
word "here," such as "herein" and "hereof" shall be construed to refer to
another provision of this Plan, unless otherwise specified or required by the
context.

3

--------------------------------------------------------------------------------




        In determining the time within which an event or action is to take place
for purposes of the Plan, no fraction of a day shall be considered, and any act,
the performance of which would fall on a Saturday, Sunday, holiday observed by
the Company, or other non-business day, may be performed on the next following
business day.

        2.1   Accounts. The separate bookkeeping records that are established
and maintained upon termination by the Plan Administration Committee to record
any amounts credited on behalf of each Participant under the terms of the Plan.
A Participant's Account shall only include the amounts actually credited thereto
by the Committee.

        2.2   Annual Leadership Bonus. The actual bonus paid under the
Leadership Bonus Plan during the Plan Year. For purposes of this Plan, Annual
Leadership Bonus shall also include annual bonuses paid by Washington Mutual
Advisors, Inc. and any other annual bonuses that are approved for inclusion by
the Human Resources Committee, in its discretion.

        2.3   Beneficiary. Any person or fiduciary designated by a Participant
who is or may become entitled to a benefit under the Plan following the death of
the Participant; provided, that, in the case of a married Participant, the
Participant's Beneficiary shall be the Participant's surviving spouse unless the
Participant's spouse (i) consents in writing to the designation of another party
as Beneficiary of all or a part of the benefit to which the Participant may
become entitled under the Plan, (ii) such election designates a Beneficiary
which may not be changed without spousal consent (or the consent of the spouse
expressly permits designations by the Participant without any requirement of
further spousal consent), (iii) the spouse's consent acknowledges the effect of
such election, and (iv) such consent is witnessed by a notary public or a member
of the Plan Administration Committee. Such spousal consent shall not be required
if it is established to the satisfaction of the Plan Administration Committee
that such consent cannot be obtained because the spouse cannot be located (and
any other circumstances the Secretary of the Treasury may prescribe by
regulations). Any consent by a spouse hereunder shall be effective only with
respect to that spouse.

        2.4   Change in Control. For purposes of this Plan, Change in Control
shall have the same meaning ascribed to that term in the Participant's
Employment Agreement.

        2.5   Code. The Internal Revenue Code of 1986, as amended.

        2.6   Company. Washington Mutual, Inc. or any successor thereto.

        2.7   Committee. The Plan Administration Committee, as it is appointed
from time to time by the Human Resources Committee of the Board of Directors.

        2.8   Compensation. An eligible Employee's base pay and actual Annual
Leadership Bonus for the Plan Year. Compensation shall also include the portion
of a Participant's Annual Leadership Bonus, if any, that has been exchanged for
stock options under the Incentive Target Replacement Option Plan. For purposes
of this section, an Eligible Employee's base pay will be the base pay
established for the Plan Year by the Company's Human Resources Committee. For
Employees who first become eligible during a Plan Year, base pay shall be the
base pay set forth in the Eligible Employee's offer letter.

        2.9   Disabled or Disability. A Participant is Disabled when he is
determined to be disabled under the terms of the WaMu Pension Plan.

        2.10 Eligible Employee. Any active Employee in level 1, 2 or 3. An
Employee is considered active only if he is on the company payroll and is either
working or on paid leave or vacation. Notwithstanding the preceding the
Committee may, in its discretion, designate any Employee as eligible or
ineligible.

4

--------------------------------------------------------------------------------



        2.11 Employee. Any employee of an Employer; specifically excluding,
however, a person who is a nonresident alien who receives no earned income that
constitutes income from sources within the United States.

        2.12 Employer. Washington Mutual, Inc., and any Related Employer from
time to time designated by the Committee as an Employer, whether such
designation is express or implied.

        2.13 Entry Dates. Eligible Employees will enter the plan on the later
of: (1) January 1, 2004; (2) date of hire; or (3) date they became a level 1, 2
or 3 employee.

        2.14 ERISA. The Employee Retirement Income Security Act of 1974, as
amended.

        2.15 Executive Service. All Service provided while the Employee was an
Employee in level 1, 2 or 3, served on the Company's Executive Committee, or had
a title of Executive Vice President of Washington Mutual, Inc. Except for
purposes of vesting under Section 3.4, service under this section shall be
credited in terms of months, and any Participant who provides services for one
day in any month shall receive credit for a full month of service in that month.
Employees who are not eligible as of the end of the Plan Year but who were
eligible employees at any time during the Plan Year will receive partial credit
for service under the Plan solely for purposes of Section 3.4, only full years
of Executive Service after December 31, 2003 shall be counted.

        2.16 Final Average Pay. For purposes of determining benefits under
Article 3, Final Average Pay will be calculated by dividing the Participant's
Compensation for the last five Plan Years by five. For purposes of this
calculation, Plan Years in which a Participant was no longer an Eligible
Employee as of the end of the Plan Year ("Partial Years") shall not be counted.
If a Participant has less than five Plan Years which are not Partial Years
("Full Years") then Final Average Pay shall be calculated by dividing
Compensation for all Full Years by the number of such Full Years.

        2.17 Former Employee Participant. Any individual who is a Participant,
but who has terminated employment, and who has not yet received the entire
benefit to which he or she is entitled under the Plan.

        2.18 Participant. An individual who is or has been an Eligible Employee.

        2.19 Pension Plan. The WaMu Pension Plan.

        2.20 Plan. The Washington Mutual, Inc. Executive Target Retirement
Income Plan as embodied herein and as amended from time to time.

        2.21 Plan Administration Committee. The committee specified under
Article V, as from time to time constituted, to be the administrator of the
Plan.

        2.22 Plan Year. The fiscal year of the Plan, which is the period from
January 1 through December 31 of each year.

        2.23 Related Employer. Any business entity that is, along with an
Employer, (i) a member of a controlled group of corporations (as defined by
section 414(b) of the Code), (ii) a member of a group of trades or businesses
(whether or not incorporated) that are under common control (as defined by
section 414(c) of the Code), (iii) a member of an affiliated service group (as
defined by section 414(m) of the Code), or (iv) any other entity described by
Treasury Regulations promulgated pursuant to section 414(o) of the Code.

        2.24 Retirement Plans. The sources of retirement income provided by or
contributed to on behalf of Participants by the Company or a Related Employer,
including but not limited to the WaMu Pension Plan, the WaMu Savings Plan, the
Washington Mutual, Inc. Supplemental Employees' Retirement Plan, and the
Washington Mutual, Inc. Supplemental Executive Retirement Accumulation Plan.

5

--------------------------------------------------------------------------------




        2.25 Vested Percentage. The percentage determined under Section 3.4.

_____________
End of Article II


ARTICLE III
BENEFITS


        3.1   Amount of Benefit. Upon termination of employment, a Participants
benefit will be calculated as follows:

(( 6.5 X Final Average Pay X Executive Service

--------------------------------------------------------------------------------

25 ) -Offset Balances ) X Vested Percentage

        3.2   Participant's Accounts. Upon termination of employment the
Committee shall establish for each Participant one or more Accounts, as
appropriate, to which shall be allocated the proper benefit and interest
accruals hereunder, less the distributions therefrom. Upon termination, the
Committee shall initially credit to each Participant's Account, the benefit set
forth in Section 3.1.

        3.3   Offset Balances. A Participant's benefit under this Plan shall be
reduced by the balances in the following accounts and plans:

Plan


--------------------------------------------------------------------------------

  Account

--------------------------------------------------------------------------------

WaMu Savings   Employer Matching Contribution
Profit Sharing Contribution WaMu Pension   Hypothetical Cash Balance
Supplemental Employees' Retirement Plan   Entire Balance Supplemental Executive
Retirement Accumulation Plan   Entire Balance

Balances will be established as of the most recently completed month before
termination of employment.

        3.4   Vested Percentage. A Participants vested Percentage shall be
determined using the following table, considering only full years of Executive
Service:

Full Years of Executive Service


--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

Fewer than 1     0% 1   20% 2   40% 3   60% 4   80% 5 or more   100%

        3.5   Upon Change in Control. Upon a Change in Control a Participant
will be credited with additional years of Executive Service (either 2 or
3) equal to the multiplier used to calculate the payment amount upon termination
after a Change in Control as set forth in the Participant's Employment
Agreement.

6

--------------------------------------------------------------------------------



        3.6   Interest Credited to Accounts. Upon termination of employment,
Participants who elect to receive payment in any form other than a lump sum
shall be credited with interest on the balance in their account. The rate of
interest shall be equal to the rate that would have been paid by the company at
the beginning of the Plan Year had it issued unsecured junior debt with a
maturity date of ten years. If the Company did not make such a debt offering at
or near the beginning of the Plan Year for which the interest rate is being
determined, the Plan Administration Committee shall, in its discretion,
determine this rate by reference to the following: (i) the rates paid on similar
debt offerings of comparably rated financial institutions and (ii) an estimate
of the probable interest rate on such debt offering from at least one rationally
recognized investment banking firm. The Committee may, in its discretion,
determine the rate for the following Plan Year at any time during the Plan Year.

_____________
End of Article III


ARTICLE IV
PAYMENT OF BENEFITS


        4.1.  Payment Commencement and Automatic Form of Payment. In the absence
of any election set forth in Section 4.2, a Participant shall receive payment of
the nonforfeitable balance of his Accounts as a lump sum, commencing as soon as
administratively possible after termination of employment with the Company.
However, a Participant may instead elect for payments to be made pursuant to
Section 4.2, provided that the balance of his Accounts exceeds $500,000 at the
time of termination. Notwithstanding the preceding, if the Participant is a Key
Employee as set forth in Section 409A of the Code, payments shall commence no
earlier than 6 months after termination of employment.

        4.2.  Elective Form of Payment. Notwithstanding the provisions of
Section 4.1, a Participant may, make an irrevocable election for payments to be
made in substantially equal installments paid over a period of up to 20 years,
each such payment to be recalculated for interest that is credited on the unpaid
Account balance, provided that the Participant makes such an election at least
12 months prior to the payment commencement date. The Participant's election
under this Section must be made prior to the time that payments would otherwise
commence and at least 12 months prior to termination of employment with the
Company and all Related Employers.

        4.3.  Dishonesty. Notwithstanding any provisions to the contrary, the
Account of a Participant who has engaged in dishonesty shall be completely
forfeited. For this purpose, dishonesty means that the Participant has engaged
in acts of fraud, embezzlement, theft or any other crime of moral turpitude or
has otherwise been dishonest in his or her relationship with the Employer
(without necessity of formal criminal proceedings being initiated) and the
Participant's employment terminated by either discharge or resignation, all as
determined by the Committee.

        4.4.  Upon Death of Participant. Upon the death of a Participant, his
vested Account balance will be paid to his Beneficiary, as determined under
Section 6, in a lump sum as soon as administratively feasible, provided that the
balance in his Accounts immediately after his death is less than $500,000. If
his balance immediately after his death is $500,000 or more, the balance will be
paid in three annual installments.

        4.5.  Payment in the Event of Legal Disability. Payments to any
Participant, Former Participant, or Beneficiary shall be made to the recipient
entitled thereto in person or upon such recipient's personal receipt, in form
satisfactory to the Plan Administration Committee, except when the recipient
entitled thereto shall be under a legal disability, or, in the judgment of the
Committee, shall otherwise be unable to apply such payment in furtherance of
such recipient's own interest and advantage. The Committee may, in such event,
direct all or any portion of such payments to be made in any one or more of the
following ways:

        (a)   to such person directly;

        (b)   to the guardian or estate of such person;

7

--------------------------------------------------------------------------------



        (c)   to a relative or friend of such person, to be expended for such
person's benefit; or

        (d)   to a custodian for such person under any Uniform Gifts to Minors
Act.

        4.6.  Accounts Charged. The Committee shall charge all distributions
made to a Participant or to such Participant's Beneficiary from and against the
Accounts of the Participant when made.

        4.7.  Unclaimed Accounts. Neither the Employer nor the Committee shall
be obliged to search for or ascertain the whereabouts of any Participant or
Beneficiary. The Committee, by certified or registered mail addressed to his
last known address of record with the Committee or Employer, shall notify any
Participant or Beneficiary that he is entitled to a distribution under this
Plan, and the notice shall state the provisions of this Section. If Payment
Commencement Date has arrived, and the Participant or the Beneficiary fails to
claim his benefits or make his whereabouts known in writing to the Committee by
the date that is immediately prior to three years after the date of
notification, the Participant's Accounts shall be forfeited.

_____________
End of Article IV


ARTICLE V
PLAN ADMINISTRATION COMMITTEE


        5.1.  Appointment. The Plan Administration Committee has been appointed
by the Company to administer the Plan and serves in such capacity at the
pleasure of the board of directors of the Company. The board of directors of the
Company may remove the Plan Administration Committee or appoint a successor
committee at any time. If the Plan Administration Committee ceases to exist or
is removed without the appointment of a Retirement committee, the Company shall
function as the Plan Administration Committee.

        5.2.  Term. Each member of the Committee shall serve until his or her
successor is appointed and assumes membership. Any member of the Committee may
be removed, with or without cause, and the board of directors of the Company
shall have the power to fill any vacancy that may occur. A member may resign
upon written notice to the board of directors of the Company or the Plan
Administration Committee.

        5.3.  Compensation. The members of the Committee shall serve without
compensation for services as such, but the Company shall pay all expenses of the
members of the Committee.

        5.4.  Powers of Plan Administration Committee. The Committee shall have
full and absolute discretion in the exercise of its powers hereunder. All
exercises of power by the Committee hereunder shall be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. In addition to the power otherwise enumerated
herein, the Committee shall have the following specific authority:

        (a)   to direct the administration of the Plan in accordance with the
provisions herein set forth;

        (b)   to adopt rules of procedure and regulations necessary for the
administration of the Plan that are not inconsistent with the terms of the Plan;

        (c)   to interpret and construe the provisions of the Plan and determine
all questions with respect to rights of Employees, Participants, and
Beneficiaries under the Plan, including but not limited to rights of eligibility
of an Employee to participate in the Plan, the value of a Participant's
Accounts, and the nonforfeitable percentage of each Participant's Accounts;

        (d)   to interpret and enforce the terms of the Plan and the rules and
regulations it adopts;

8

--------------------------------------------------------------------------------






        (e)   to review and render decisions with respect to a claim for, (or
denial of a claim for) a benefit under the Plan;

        (f)    to furnish the Employer with information that the Employer may
require for tax or other purposes;

        (g)   to engage the service of counsel (who may, if appropriate, be
counsel for the Employer) and agents whom the Committee may deem advisable to
assist it with the performance of its duties;

        (h)   to receive from the Employer and from employees such information
as shall be necessary for the proper administration of the Plan;

        (i)    to maintain, or cause to be maintained, separate Accounts in the
name of each Participant; and

        (j)    to select a secretary, who need not be a member of the Committee.

        5.5.  Adjustments. Any misstatement or other mistake of fact may be
corrected by the Committee when it becomes known, in the manner the Committee
deems equitable and practicable.

        5.6.  Manner of Action. The decision of a majority of the members of the
Plan Administration Committee shall control. In case of a vacancy on the
Committee, the remaining members may exercise any and all of the powers,
authorities, duties, and discretion conferred upon the Committee. The Committee
may, but need not, call or hold formal meetings. Any decision may be made or
action may be taken by the Committee pursuant to written approval of a majority
of the then members. The Committee shall maintain adequate records of its
decisions.

        5.7.  Authorized Representative. The Committee may authorize any one of
its members, or its secretary, to sign on its behalf any notices, directions,
applications, certificates, consents, approvals, waivers, letters, or other
documents requested pursuant hereto or necessary or desirable for the Committee
to administer the Plan as provided herein, or to do any act necessary to carry
out the Committee's duties and obligations set forth herein.

        5.8.  Interested Member. No member of the Committee may decide or
determine any matter concerning the distribution, nature, or method of
settlement of his or her own benefits under the Plan unless there is only one
person acting alone as the Committee.

        5.9.  Indemnity. The Company shall indemnify and save harmless the
Committee, and its members, and each of them, from and against any and all loss,
damage, action, fee, cost, claim, liability, proceeding, or expense (including
reasonable attorneys fees) to which the Committee, or its members, may be
subjected arising out of, resulting in whole or in part from, or otherwise
related to any act, conduct, or inaction (except willful or reckless
misconduct), in their official capacities in the administration of the Plan.

_____________
End of Article V


ARTICLE VI
PARTICIPANT ADMINISTRATIVE PROVISIONS


        6.1   Beneficiary Designation. Each Participant may from time to time
designate, in writing, a Beneficiary to whom his Accounts shall be paid in the
event of his death. The Plan Administration Committee shall prescribe the form
for the written designation of Beneficiary and, upon the Participant's filing
the form with the Committee, it shall revoke all designations filed prior to
that date by the same Participant. A Participant may designate multiple and/or
contingent Beneficiaries. If a Participant fails to name a Beneficiary, or if
the Beneficiary named by a Participant predeceases him,

9

--------------------------------------------------------------------------------



the Beneficiary shall be, first, his spouse at the time of his death, or if he
has no surviving spouse, then to his surviving children, the to his surviving
parents in equal shares, or if the Participant has no surviving parents, the to
his estate. If the Participant dies after distributions have commenced hereunder
but before a complete distribution of his nonforfeitable benefits, payment of
such benefits shall be in a lump sum to the legal representative of the estate
of the last to die of the Participant and his Beneficiary. The Committee, in its
sole discretion, shall direct the Employer to whom the payments shall be made
under this Section.

        6.2   Personal Data to Plan Administration Committee. Each Participant
and Beneficiary must furnish to the Committee such evidence, data, or
information as the Committee considers necessary or desirable for the purpose of
administering the Plan. The provisions of this Plan are effective for the
benefit of each Participant upon the condition precedent that each Participant
will promptly furnish full, true, and complete evidence, data, and information
when requested by the Committee.

        6.3   Address for Notification. Each Participant and each Beneficiary of
a deceased Participant shall file with the Committee, in writing, such person's
mailing address, and each subsequent change of such mailing address. Any payment
or distribution hereunder, and any communication addressed to a Participant or
his Beneficiary, at the last address filed with the Committee, or if no address
have been filed, then the last address indicated on the records of the Employer
shall be deemed to have been delivered to the Participant or his Beneficiary on
the date that such distribution or communication is deposited in the United
States Mail, postage prepaid.

        6.4   Place of Payment and Proof of Continued Eligibility. Any payment
or distribution hereunder, and any communication addressed to a Participant or
Beneficiary, at the last address filed with the Plan Administration Committee,
or if no address has been filed, then the last address indicated on the records
of the Employer shall be deemed to have been delivered to the Participant or
Beneficiary on the date that such distribution or communication is deposited in
the United States Mail, postage prepaid. If the Committee, for any reason, is in
doubt as to whether benefit payments are being received by the person entitled
thereto, it shall, by registered mail addressed to the person concerned, at the
last address of record, notify such person that all unmailed and future
retirement income payments shall be henceforth withheld until such person
provides the Committee with evidence of continued life and the proper mailing
address for future payments.

        6.5   Assignment or Alienation. Except as may be specified under a
"qualified domestic relations order," as defined in section 514(b)(7) of ERISA,
no benefit payable under the Plan shall be subject in any manner to alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution,
or levy of any kind, either voluntary or involuntary prior to actually being
received by the person entitled to the benefit under the terms of the Plan. The
Company shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any person entitled to benefits
hereunder.

        6.6   Information Available. Any Participant or Beneficiary may examine
copies of this Plan or any other instrument under which the Plan was established
or is operated. The Plan Administration committee will maintain such documents
in its office, or in such other place or places as the Committee may designate
from time to time for examination during reasonable business hours. Upon the
written request of a Participant or Beneficiary, the Plan Administration
Committee shall furnish him or her with a copy of such documents. The Plan
Administration Committee may make a reasonable charge to the requesting person
for the copy so furnished.

        6.7   Beneficiary's Right to Information. A beneficiary's right to (and
the Committees' duty to provide to the Beneficiary) information or data
concerning the Plan shall not arise until the Beneficiary first becomes entitled
to receive a benefit under the Plan.

10

--------------------------------------------------------------------------------




        6.8   Claims Procedure. Prior to or upon becoming entitled to receive a
benefit hereunder, a Participant or Beneficiary shall file a claim for such
benefit with the Committee at the time and in the manner prescribed thereby.
However, the Committee may direct payment of a Participant's or Beneficiary's
benefits hereunder without requiring the filing of a claim therefore, if the
Committee has knowledge of such Participant's or Beneficiary's whereabouts.

        6.9   Appeal Procedure for Denial of Benefits. The Committee shall
provide adequate notice in writing as prescribed pursuant to paragraph (b) below
to any Participant or to any Beneficiary ("Claimant") whose claim for benefits
under the Plan has been denied.

        (a)   Such notice must be sent within 90 days of the date the claim is
received by the Committee unless special circumstances require an extension of
time for processing the claim. Such extension shall not exceed 90 days and no
extension shall be allowed unless, within the initial 90 day period, the
claimant is sent an extension notice indicating the special circumstances
requiring the extension and specifying a date by which the Committee expects to
render its decision.

        (b)   The Committee's notice of denial to the Claimant shall set forth
the following:

        (1)   the specific reason or reasons for the denial;

        (2)   specific references to pertinent Plan provisions on which the
Committee based its denial;

        (3)   a description of any additional material and information needed
for the Claimant to perfect his or her claim and an explanation of why the
material or information is needed;

        (4)   a statement that the Claimant may request a review upon written
application to the Committee, review pertinent Plan documents, and submit issues
and comments in writing;

        (5)   a statement that any appeal of the Committee's adverse
determination must be made in writing to the Committee within 60 days after
receipt of the Committee's notice of denial of benefits, and that failure to
appeal the action to the Committee in writing within the 60-day period will
render the Committee's determination final, binding, and conclusive; and

        (6)   the address of the Plan Administration Committee to which the
Claimant may forward his or her appeal.

        (c)   If the Claimant should appeal to the Committee, the Claimant or a
duly authorized representative, may submit, in writing, whatever issues and
comments the Claimant deems pertinent. The Committee shall re-examine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Committee shall advise the
Claimant in writing of its decision on the appeal, the specific reasons for the
decision, and the specific Plan provisions on which the decision is based. The
notice of the decision shall be given within 60 days of the Claimant's written
request for review, unless special circumstances (such as a hearing) would make
the rendering of a decision within the 60 day period infeasible, but in no event
shall the Committee render a decision regarding the denial of a claim for
benefits later than 120 days after its receipt of a request for review. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
date the extension period commences.

        6.10 No Rights Implied. Nothing contained in this Plan, or in any
modification or amendment to the Plan, shall give any Employee, Participant, or
any Beneficiary any right to continue employment, or any other legal or
equitable right against an Employer, or Employee of the Employer, or against
their agents, except as expressly provided by the Plan.

11

--------------------------------------------------------------------------------



        6.11 Right To Offset For Taxes, Other Obligations. Any payment or other
distribution of benefits under the Plan may be reduced by any amount required to
be withheld by the Company under any applicable law, rule, regulation, order or
other requirement, now or hereafter in effect, of any governmental authority. In
addition, if a Participant becomes entitled to a distribution under the Plan,
and if at such time such Participant has outstanding any debt, obligation or
other liability representing an amount owning to the Company, then the Company
may offset such amount owning it against the amount of benefits otherwise
distributable to the extent permitted by applicable law.

_____________
End of Article VI


ARTICLE VII
AMENDMENT AND TERMINATION


        7.1   Amendment. The Company shall have the right at any time, without
prior notice and without cause, to amend or terminate the Plan by action of its
board of directors or by action of the Human Resources Committee, provided that
no such amendment may reduce the Participant's Benefit under Section 3.1 as of
the effective date of the amendment. All amendments shall be in writing and
shall state the effective date. Notwithstanding the foregoing, upon a Change in
Control, no amendment of this Plan by the Company or its successor shall have
the effect of reducing a Participant's Benefit hereunder, except that the Plan
may be amended to add to the list of plans that are part of the offset under
Section 3.3 any plans that Participants become eligible for on or after the date
of the Change in Control.

        7.2   Termination. Upon termination of the Plan, the Company shall pay
all benefits credited to Participants pursuant to Section 4.1.

_____________
End of Article VII


ARTICLE VIII
MISCELLANEOUS


        8.1   Execution of Receipts and Releases. Any payment to any
Participant, or to such Participant's legal representative or beneficiary, in
accordance with the provisions of the Plan, shall to the extent thereof be in
full satisfaction of all claims hereunder against the Plan. The Plan
Administration Committee may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefore in the form determined by the Committee. Any payment made
pursuant to the power herein conferred upon the Plan Administration Committee
shall operate as a complete discharge of all obligations of the Employer, the
Plan Administration Committee and the Committee, to the extent of the
distributions so made. Neither the Employer nor the Committee is obliged to
ensure the proper application or expenditure of any payment so made.

        8.2   Employer Records. Each Employer shall, upon request or as may be
specifically required hereunder, furnish or cause to be furnished, all of the
information or documentation which is necessary or required by the Plan
Administration Committee to perform its duties and functions under the Plan.
Records of an Employer as to an Employee's or Participant's period of
employment, termination of employment and the reason therefore, leaves of
absent, reemployment, and Compensation will be conclusive on all persons, unless
determined by the Plan Administration Committee to be incorrect.

        8.3   Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document, or other information which the person acting
on it considers pertinent and reliable, and signed, made or presented by the
proper party or parties. Any action required of an Employer may be by resolution
of its board of directors or by any person authorized to act on behalf of the
Employer.

12

--------------------------------------------------------------------------------




        8.4   Severability. In the event any provision of the Plan shall be held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan, but shall be fully severable and
the Plan shall be construed and enforced as if the illegal or invalid provision
had never been included herein.

        8.5   Notice. Any notice required to be given herein by an Employer or
the Plan Administration Committee, shall be deemed delivered, when
(a) personally delivered, or (b) placed in the United States mail, in an
envelope addressed to the last address of record the person to whom the notice
is given.

        8.6   Waiver of Notice. Any person entitled to notice under the Plan may
waive the notice.

        8.7   Successors. The Plan shall be binding upon all persons entitled to
benefits under the Plan, their respective heirs and legal representatives, upon
each Employer, its successors and assigns, and upon the Plan Administration
Committee, and its successors.

        8.8   Headings. The titles and headings of Articles and Sections are
included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

        8.9   Governing Law. All questions arising with respect to the
provisions of this Agreement shall be determined by application of the internal
laws of the State of Washington except to the extent Washington law is preempted
by federal law.

_____________
End of Article VII

        IN WITNESS WHEREOF, the undersigned officer of Washington Mutual, Inc.
has executed this instrument to be effective as of January 1, 2004.

    WASHINGTON MUTUAL, INC.
 
 
 
 
 
 
 
 
 
 
By:


--------------------------------------------------------------------------------

Its: Executive Vice President—Human Resources

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit No. 10.11



WASHINGTON MUTUAL, INC. EXECUTIVE TARGET RETIREMENT INCOME PLAN Effective
January 1, 2004
TABLE OF CONTENTS
WASHINGTON MUTUAL, INC. EXECUTIVE TARGET RETIREMENT INCOME PLAN Effective
January 1, 2004 PREAMBLE
ARTICLE I NATURE OF PLAN
ARTICLE II DEFINITIONS AND CONSTRUCTION
ARTICLE III BENEFITS
ARTICLE IV PAYMENT OF BENEFITS
ARTICLE V PLAN ADMINISTRATION COMMITTEE
ARTICLE VI PARTICIPANT ADMINISTRATIVE PROVISIONS
ARTICLE VII AMENDMENT AND TERMINATION
ARTICLE VIII MISCELLANEOUS
